Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yelee Y. Kim on August 19, 2021.
The application has been amended as follows: 
The Claims:
In claim 1, line 1, after “making” insert – the --.
In claim 1, line 2, after “(a)” insert – according to claim 9 --. 
In claim 2, line 2, after “from” insert – the group consisting of --.
In claim 13, line 2, after “from” insert – the group consisting of --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 9-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-8 and 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 4, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note that, Applicant’s arguments, the Examiner’s Amendment, and the comparative data provided in the instant specification are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is WO2015/036324.  ‘324 teaches a mixture of L- and D-enantiomers of methyl glycine diacetic acid or its respective mono-, di, or trialkali metal or mono-, di-, or triammonium salts.  See Abstract.  If dry samples of the inventive mixtures are required, water can be removed by spray drying or spray granulation.  See page 10.  However, Applicant has provided comparative data in the instant specification which is sufficient to place the instant claims in condition for allowance.  Specifically,  Tables 2 and 3 of the instant specification provide comparative data showing the unexpected and superior moisture uptake and color stability properties of the claimed invention in comparison to .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/August 19, 2021